DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed on 11/30/2021.  Claims 4-15 are pending and have been examined.  Claims 4-15 have been amended. Claims 1-3 and 16-19 have been withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 8-11 are objected to because of the following informalities:  
In regards to claim 8, line 2 insert “circuitry” after “controller” as to use language consistent with the amendment made to independent claim 4, line 15 that states “region controller circuitry”.
In regards to claim 9, line 2 insert “is” after “circuitry” as to correct a minor grammatical error.
In regards to claim 10, line 2 insert “circuitry” after “controller” as to use language consistent with the amendment made to independent claim 4, line 15 that states “region controller circuitry”.
Claim 11 is dependent upon claim 10 and is further objected to for including the deficiencies of claim 10 above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	 In regards to claim 4, lines 17-18 the limitations stating “a second probability value indicating a second likelihood that the second type of operation to be fetched is within the current address region” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is indicating that a second type of operation such as a load instruction/command to be fetched from an instruction cache memory is within a current address region of the instruction cache memory or if the limitation is indicating that a memory address accessed by the second type of operation is within the current address region?  The limitation lacks further clarity based on a discussion the types of operations on page 4, lines 20-26 of the applicant’s disclosure and claimed in claim 5.  For example, claim 5 discusses that types of operations include unsuccessful cache retrieval operations, the examiner is unclear what the meaning of an unsuccessful cache retrieval operation to be fetched from the current address region means.  Is the unsuccessful cache retrieval operation a previous load operation that is to be re-fetched 

6.	In regards to claim 8, line 3 the limitation stating “the probability that the current address region changes” lacks clarity.  The limitation is unclear because of an antecedent basis issue as there is no prior recitation of “a probability that the current address region changes”.  The examiner believes the limitation is referring to claim 4, lines 15-16 limitations stating “a first probability value indicating a first likelihood that the current address region shifts”.  Therefore, the examiner suggests the applicant amend the limitation of claim 8, line 3 to “…the first likelihood that the current address region shifts”.

7.	In regards to claim 14, line 2 the limitation “the second probability value” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to a “second probability value” of claim 13, line 3 or a “second probability value” of claim 4, line 17.  The examiner believes each recitation is referring to the same “second probability value” and suggest amending claim 13, line 3 to “the second probability value” as to correct the issue.

8.	Claims 5-15 are dependent upon one or more claims above and therefore are similarly rejected for including the deficiencies of one or more claims above.

Allowable Subject Matter
9.	Claims 4-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Specifically, claims 4-20 are allowable over the prior art of record because the combination of the prior art of record does not teach all functionalities and operations performed by the region controller circuitry claimed in independent claim 4 as currently amended, absent impermissible hindsight.

Response to Arguments
10.	 Applicant’s arguments, see pages 9-10 of the remarks filed on 11/30/2021, with respect to the previous specification objection and 112(b) rejections of claims 6-11 and 13-15 have been fully considered and are persuasive.  Therefore, the previous specification objections and 112(b) rejections have been withdrawn.

11.	Applicant’s arguments, see pages 11-13 of the remarks filed on 11/30/2021, with respect to the rejection(s) of claim(s) under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b) for claims 4-15.

12.	The examiner invites the applicant to an interview to discuss the 35 USC 112(b) rejections, as the examiner believes an interview would provide further clarification of the newly amended claims.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183